     Case 2:20-cv-08933-ODW-E Document 30 Filed 03/11/21 Page 1 of 1 Page ID #:759



 1
                                                                       JS-6
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   MIREK VOYT,                   )        NO. CV 20-8933-ODW(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )        JUDGMENT
                                   )
14   STUART SHERMAN, Warden CSATF )
     State Prison,                 )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18         Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21         IT IS ADJUDGED that the Petition is denied and dismissed with
22   prejudice.
23

24               DATED: March 11, 2021.
25

26                                      _______________________________
                                               OTIS D. WRIGHT II
27                                        UNITED STATES DISTRICT JUDGE
28
